Hunt, J.
I concur in the conclusion reached by the chief justice. It will be observed, by section 602 of the medical law (Political Code), that after examination of a candidate’s qualifications upon the subjects and in the manner prescribed, the medical board ‘ ‘shall, if the candidate has been found qualified, grant a certificate to such candidate to practice medicine and surgery in the state of Montana, ’ ’ etc. It naturally follows that, if they must grant one to a candidate who is qualified, by withholding one from a candidate who is found to be disqualified their action is equivalent to refusing to grant a certificate. It is a positive rejection.
The board is required to keep a record of all its proceedings, and also a register of all applicants for certificates, *506showing certain facts, and this register must, further show whether such applicant has been rejected under the law. (Pol. Code, § 601). To pass or reject a candidate alike requires the action of a quorum of the board, — four members. Without such a quorum, no board action can be had upon any candidate’s examination papers or answers. The ascertainment of a candidate’.s incompetency is by the law just as positive an act, and demands just as much formality of antecedent proceeding, as does reaching the conclusion of his competency. In either case the board makes a finding of record. The fact that in one instance the result of the finding is rejection makes the action taken none the less an expressed refusal to grant a certificate than does their determination to pass a candidate make such action the expression of their intention to grant him a certificate.
I, therefore, think that relator’s attitude is that of a candidate who, by having been rejected as disqualified, has been refused a certificate to practice medicine, and that the board’s position is that of having made the decision of refusal. If this is so, he may appeal.
Section 603, in the first part thereof, pertains to the refusal to grant a certificate for unprofessional, dishonorable, or immoral conduct. All such powers vested in the board are in addition to those previously granted to pass or reject applicants. But the latter portion of section 603 preserves a general right of appeal to the person aggrieved in all cases of the refusal of a certificate to practice medicine. Were it not for the fact that this provision for an appeal £ ‘in all cases’ ’ of refusal is found in the latter part of the section, which in its previous provisions gives powers of refusal to issue certificates, or to revoke them for immoral, dishonorable, or unprofessional conduct, I apprehend there would be no serious question of the right to appeal in this instance; nor do 1 believe, in such an event, it could be contended that the words £ ‘in all cases’ ’ were limited by the context of any single section of the act.
It not infrequently happens that clauses of a law which are *507in themselves clearly general in their pertinency and significance creep into the body of some particular section of the act, and thus provoke argument as to their intended place and use. Such things often happen by the legislature tacking on amendments to provisions in original bills introduced, or by careless engrossment or enrollment of bills passed by such bodies, or by mistake in compilation of the law for publication; but, if the words are explicit, or, even if they are not, if the intention of the law may be fairly gathered from the context, it is a court’s duty to'collect that intention.
To give the expression of the words of the particular clause extending the right of appeal to all cases of a refusal of a certificate to the aggrieved person their full and general significance, and to construe the clause which is remedial liberally, and withal to harmonize the provision with the whole statute, in my judgment, it is necessary to interpret them as applying generally to every case where the board refuses to grant a certificate by rejection for incompetency, as well as where they find immoral or unprofessional conduct.
The perplexities to possibly result from this construction are not so serious as counsel seem to think they may be. A similar right of appeal is given by statutes of many states, except that the appellate power lies in the governor instead of the court. But that is a matter of legislative will. Judges often have to pass upon equally difficult questions, involving study and knowledge of abstruse sciences; for the law, in its comprehensiveness, includes every branch of learning. "When these difficult problems arise, however, courts are permitted to call to their aid those who are most proficient and experienced in the especial fields of knowledge being traversed, and to receive aid from expert witnesses by which they can be led to righteous judgments in the litigious affairs of men. Moreover, as a general proposition, a court will be slow to reach a conclusion different from the finding of the state medical board as to an applicant’s competency to practice medicine, where satisfactory evidence sustaining the board’s opinion is presented, and where no willful wrong or prejudice is charged *508against the board or any of its members by the rejected candidate. It is probable, too, that appeals of this kind will be very rare; for a candidate who has been found disqualified for lack of requisite learning will generally choose' to perfect himself, and try again by the usual method, rather than to incur the vexations and anxieties incident to an appeal to a court, which, after all, will have to be governed by medical men’s, opinions.
But, as the statute, in my judgment, has given the right of appeal to relator, if he wishes to use it and properly invokes it, the same power that has bestowed it — the legislature — is the only one that can deprive him of its exercise. I, therefore, must agree to the order reversing the case.